1    Robert A. Smejkal
     Attorney at Law
2    PO Box 1758
     Eugene, OR 97440
3
     Telephone: (541) 345-3330
4    Facsimile: (541) 484-0536
     Email: bob@attorneysmejkal.com
5
     Attorney for Secured Creditor Betty Boresek, Trustee of the F.J. Boresek Family Trust
6

7

8

9
                             IN THE UNITED STATES BANKRUPTCY COURT
10
                                    FOR THE DISTRICT OF OREGON
11
     In re:                                       )
12                                                )       Case No. 18-63266-tmr13
     CHRISTIAN MICHAEL BUSSMANN; and              )
13   DEANA MARIE BUSSMANN,                        )
                                                  )       OBJECTION TO CONFIRMATION
14
                                    Debtors.      )
15                                                )

16
              Betty Boresek, Trustee of the F.J. Boresek Family Trust (the “Boresek Trust”), by and
17
     through her attorney Robert A. Smejkal, hereby object to confirmation of the Debtor’s Chapter
18
     13 Plan dated 11/13/18, as Document No. 19 and, in support thereof, allege:
19
              1.     The Boresek Trust is the owner and holder of a Promissory Note executed by the
20
     Debtors with a balance due as of October 22, 2018 in the amount of $431,153.39. Payment of
21
     the Promissory Note is secured by a Trust Deed concerning approximately 10.52 acres, more or
22
     less, located at 51390 Bustling Road, Bandon, Oregon (the “Property”). Perfection of the Trust
23
     Deed was accomplished by recordation of the Trust Deed on May 21, 2007, Recorder No. 2007-
24
     6536 in the Official Records of Coos County, Oregon, which was duly assigned to Betty C.
25
     Boresek, Trustee of the F.J. Boresek Family Trust by an Assignment of Promissory Note and
26   Trust Deed recorded August 31, 2017, Recorder No. 2017-08348, Official Records of Coos




     Page 1 of 2 - OBJECTION TO CONFIRMATION




                    Case 18-63266-tmr13        Doc 22     Filed 12/04/18
1    County, Oregon.
2           2.      The fair market value of the Property as of October 22, 2018 was approximately

3    $280,000.

4           3.      Paragraph 17 of the Debtors’ Chapter 13 Plan provides that the Debtors sell or

5    refinance the Property not later than October 31, 2020. The Boresek Trust objects to paragraph

6    17 for the following reasons:

7           3.1     Refinance of the Property is not feasible because the Debtors do not have cash

8    to bring to closing in order to accomplish a satisfactory loan to value ratio. In addition, the

9    Debtors do not have a consistent earning history or sufficient income in order to accomplish a

10   refinance.

11          3.2     Providing the Debtors until October 31, 2020 to sell the Property is an

12   unreasonable time frame. The Debtors should be required to immediately list the Property for

13   sale and provide the Trustee and counsel for the Boresek Trust with copies of any offers on the

14   Property. The deadline for sale of the Property should be not later than September 30, 2019.

15          WHEREFORE, the Boresek Trust prays that the Court deny confirmation of the Debtor’s

16   Chapter 13 Plan and dismiss the Chapter 13 case.

17          Dated this 4th day of December, 2018.

18

19                                                  ROBERT A. SMEJKAL, P.C.

20

21                                                  /s/ Robert A. Smejkal
                                                    Robert A. Smejkal, OSB #783824
22                                                  Attorney for Betty Boresek, Trustee of the F.J.
                                                    Boresek Family Trust
23

24

25

26




     Page 1 of 2 - OBJECTION TO CONFIRMATION




                    Case 18-63266-tmr13         Doc 22     Filed 12/04/18
                                 CERTIFICATE OF SERVICE


       I, Robert A. Smejkal, on December 4, 2018, I caused to be served, by first-class mail with
postage prepaid and placed in a sealed envelope, addressed as shown below, in the U.S. Mail at
Eugene, Oregon, a full and true copy of the attached Objection to Confirmation on the following:

Christian Michael Bussmann
51390 Bustling Road
Bandon, OR 97411

Deana Marie Bussmann
51390 Bustling Road
Bandon, OR 97411



and by CM/ECF using the Court’s database on the ECF Participants


                                            ROBERT A. SMEJKAL, P.C.


                                            /s/ Robert A. Smejkal
                                            Robert A. Smejkal, OSB #783824
                                            Attorney for Betty Boresek, Trustee of the F.J.
                                            Boresek Family Trust




                     Case 18-63266-tmr13        Doc 22     Filed 12/04/18
